Name: Council Regulation (EEC) No 200/90 of 22 January 1990 amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  economic policy;  consumption;  processed agricultural produce;  trade policy
 Date Published: nan

 27. 1 . 90No L 22/6 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 200/90 of 22 January 1990 amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Council Regulation (EEC) No 2262/84 is hereby amended as follows : 1 . in the second subparagraph, the final indent is deleted ; 2 . the last subparagraph is replaced by the following : 'On its own initiative or at the Commission's request, the Member State may instruct the agency to carry out :  prescribed checks relating to consumption aid and to the buying-in and storage of olive oil by the intervention agencies,  specific enquiries.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, pursuant to Article 1 ( 1 ) of Regulation (EEC) No 2262/84 (3), as last amended by Regulation (EEC) No 3880/88 (4), each producer Member State must set up an agency for the purpose of carrying out certain checks and duties in connection with the olive oil production aid scheme ; Whereas, in order better to ensure correct and effective application of Community rules in the olive oil sector generally, it is advisable to provide for the possibility of assigning to those agencies, in addition to their checks and duties as referred to above, checks relating to the consumption aid scheme and to the buying-in and storage of olive oil by intervention agencies, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1990. For the Council The President M. ©'KENNEDY (') OJ No C 211 , 17. 8 . 1989, p. 23 . (2) Opinion delivered on 19 January 1990 (not yet published in the Official Journal). (3) OJ No L 208, 3 . 8 . 1984, p. 11 . (4) OJ No L 346, 15 . 12. 1988 , p. 12.